USCA4 Appeal: 21-4478      Doc: 19         Filed: 08/25/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4478


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        BRADLEY TYRONE SPRATT,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Catherine C. Eagles, District Judge. (1:21-cr-00044-CCE-1)


        Submitted: August 23, 2022                                        Decided: August 25, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Louis C. Allen, Federal Public Defender, Mireille P. Clough, Assistant
        Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Winston-
        Salem, North Carolina, for Appellant. Sandra J. Hairston, United States Attorney, Terry
        M. Meinecke, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Greensboro, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4478      Doc: 19         Filed: 08/25/2022      Pg: 2 of 3




        PER CURIAM:

               Bradley Tyrone Spratt pled guilty, without a plea agreement, to being a felon in

        possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). The district

        court sentenced Spratt within the advisory Sentencing Guidelines range to 108 months’

        imprisonment and 3 years of supervised release. On appeal, Spratt argues that his sentence

        is unreasonable because it is greater than necessary to achieve the goals of 18 U.S.C.

        § 3553(a). We affirm.

               We review Spratt’s sentence for reasonableness under a deferential abuse-of-

        discretion standard. Gall v. United States, 552 U.S. 38, 41, 51 (2007). In doing so, we first

        examine the sentence for procedural error, “such as failing to calculate (or improperly

        calculating) the Guidelines range, treating the Guidelines as mandatory, failing to consider

        the § 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing to

        adequately explain the chosen sentence.” Id. at 51. We then review the substantive

        reasonableness of the sentence; that is, we “examine[ ] the totality of the circumstances to

        see whether the sentencing court abused its discretion in concluding that the sentence it

        chose satisfied the standards set forth in § 3553(a).”         United States v. Mendoza-

        Mendoza, 597 F.3d 212, 216 (4th Cir. 2010). Moreover, we presume that a sentence

        within or below a defendant’s advisory Guidelines range is substantively reasonable.

        United States v. Zelaya, 908 F.3d 920, 930 (4th Cir. 2018). “Such a presumption can only

        be rebutted by showing that the sentence is unreasonable when measured against

        the . . . § 3553(a) factors.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).



                                                     2
USCA4 Appeal: 21-4478      Doc: 19         Filed: 08/25/2022      Pg: 3 of 3




               Although Spratt only challenges the substantive reasonableness of his sentence, we

        have reviewed the record and conclude that his sentence is procedurally reasonable. See

        United States v. Provance, 944 F.3d 213, 218 (4th Cir. 2019). Spratt argues that his

        sentence is substantively unreasonable because it is greater than necessary to achieve the

        goals of § 3553(a). However, the district court thoroughly discussed the relevant § 3553(a)

        factors, including the serious nature and circumstances of the offense, Spratt’s history and

        characteristics, and the need to protect the public from further crimes. The district court

        also engaged with Spratt’s counsel over her request for a downward variance, but

        ultimately rejected the request in light of the dangerous nature of the offense conduct—

        which involved Spratt firing his then-girlfriend’s gun from the window of a vehicle, then

        pointing the gun at her head, and threatening to kill her—and Spratt’s robust criminal

        history, including prior firearm convictions. Our review convinces us that the district court

        carefully evaluated the § 3553(a) factors and appropriately weighed Spratt’s mitigating

        arguments when imposing a sentence within the Guidelines range. Thus, Spratt has failed

        to rebut the presumption of substantive reasonableness accorded his sentence.

               We therefore affirm the district court’s judgment. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     3